Citation Nr: 0412114	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-14 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for the payment of a monetary award of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney


ATTORNEY FOR THE BOARD

M Salari, Counsel 



INTRODUCTION

The veteran had active duty service from February 1942 to 
December 1945.  He died on September [redacted], 2001.  The appellant 
(claimant) is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO awarded the claimant 
accrued benefits effective from September 1, 1999.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2001.  The evidence of 
record at the time of his death showed that a September 1949 
rating decision contained clear and unmistakable error.  

2.  The appellant has been awarded monetary accrued benefits 
effective September 1, 1999.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than September 1, 1999, for a monetary award of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
20.904, 20.1302 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1999, the veteran filed a claim alleging clear 
and unmistakable error (CUE) with a September 1949 rating 
decision, which awarded only a 10 percent rating for the 
residuals of a perforating right (major) shoulder gunshot 
wound.  In a September 2000 rating decision, the RO 
determined that there was no CUE in the 1949 rating decision, 
and the veteran appealed that decision.  

The case was physically received at the Board on August 30, 
2001.  

On September 5, 2001, the veteran requested that his appeal 
be advanced on the docket and his request was granted on 
September [redacted], 2001.  On September 28, 2001, the Board 
rendered a decision finding that the September 1949 RO 
decision did indeed contain CUE.  Unbeknownst to the Board, 
however, the veteran had died on September [redacted], 2001, thus 
stripping the Board jurisdiction to render any decision on 
the merits on September 28, 2001.  38 C.F.R. § 20.1302; See 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  

The Board subsequently became aware of the veteran's death, 
and in February 2002, issued a decision vacating the 
September 2001 Board decision.  Also in February 2001, the 
Board issued a decision dismissing the veteran's appeal on 
the basis of lack of jurisdiction.  

In March 2002, the RO rendered a decision finding that the 
1949 rating did contain CUE.  This decision appears to have 
been based on the reasoning set forth in the September 2001 
vacated Board decision.  The RO then determined that the 
appellant was entitled to receive accrued benefits for a 
period of two years prior to the veteran's death.  An August 
2002 rating decision awarded service connection for the cause 
of the veteran's death.  

The appellant claims that she should receive all benefits to 
which the veteran was entitled as a result of the CUE in the 
1949 rating decision.  Under 38 U.S.C.A. § 5121, upon the 
death of a veteran, a surviving spouse may receive the 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, or, those based 
on evidence in the file at the date of death (accrued 
benefits) and due and unpaid for a period not to exceed two 
years.  

In the case at hand, at the time of the veteran's death, a 
Board decision finding CUE with the 1949 rating decision had 
not been rendered.  The RO entered a decision finding CUE 
with the 1949 rating decision after the veteran's death.  
Thus, in accordance with the provisions of 38 U.S.C.A. 
§ 5121, the appellant may receive benefits to which the 
veteran was entitled based on evidence in the file at the 
time of his death, but only for a period not to exceed two 
years.  As mentioned above, the RO has awarded the appellant 
accrued benefits from the period from September 1, 1999, 
which covers the two year period prior to the veteran's 
death.  The applicable law does not permit benefits from an 
earlier date. 

The appellant's attorney has made various legal arguments in 
support of the contention that the appellant should receive 
the total amount of retroactive benefits which the veteran 
would have received had he not died before the September 2001 
Board decision.  He presented arguments before the 
undersigned during a hearing held in November 2003.  He has 
also submitted written arguments (dated in June 2003).  The 
Board will address each of his arguments.  

The attorney first argues that the provisions of 38 U.S.C.A. 
§ 5310 (West 2002), which address the amount of benefit a 
surviving spouse may receive for the month of a veteran's 
death, would entitle the appellant to receive the entire sum 
of money the veteran was entitled to receive (had he 
survived) as a result of the CUE finding.  The provisions of 
38 U.S.C.A. § 5310 provide that under certain circumstances, 
and the appellant falls within those circumstances, the 
amount of benefit awarded to a surviving spouse shall be no 
less than the amount of benefits the veteran would have 
received for that month, but for his death.  The key words in 
this statute are "for that month."  The provisions of 
38 U.S.C.A. § 5310 entitle a surviving spouse to receive no 
less than the amount of monthly compensation that a veteran 
was receiving at the time of his death.  This statute does 
not permit the payment of retroactive benefits that a veteran 
might have received on the month of death, but for the death.  
Rather, the statute provides that the surviving spouse's 
monetary benefit for the month of the veteran's death shall 
not be less than the monthly amount the veteran was receiving 
at the time of his death.  To find otherwise would be 
completely inconsistent with the provisions of 38 U.S.C.A. 
§ 5121.

It is further argued that the Board did not adhere to the 
applicable law and the procedures set forth in its 
regulations for vacating a prior final Board decision, when 
it vacated the September 2001 decision.  Counsel references 
the provisions of 38 U.S.C.A. § 7103(a), which provide that 
Board decisions are final unless the Chairman orders 
reconsideration of the decision under 38 U.S.C.A. § 7103(b), 
and that such an order may be made on the Chairman's own 
initiative or upon motion of the claimant.  He asserts that 
the Chairman would have had to order reconsideration of the 
September 2001 Board decision, and that the record does not 
contain any evidence indicating that the Chairman had indeed 
ordered such reconsideration.  He further asserts that under 
38 U.S.C.A. § 7103(b)(1)(A), a panel of at least three judges 
must have heard the motion for reconsideration, and that it 
was erroneous for a single judge to vacate the September 2001 
decision.  Moreover, he argues that proper notice, in 
accordance with 38 C.F.R. § 20.1001(c)(2), was not given to 
the appellant with regard to a motion for reconsideration.  

The pertinent provisions of 38 U.S.C.A. § 7103(c) provide 
that the Board, on its own motion, may correct an obvious 
error in the record, without regard to whether there has been 
a motion or order for reconsideration.  The attorney argues 
that there was no obvious error in this case.  He also argues 
that the fact that the veteran was deceased prior to the 2001 
decision is irrelevant as to whether there was CUE in the 
1949 rating decision; therefore, the September 2001 Board 
decision should stand.  The Board disagrees.  There was 
obvious error in the Board's September 2001 decision.  The 
veteran's death mandated the Board to dismiss the appeal as 
his death deprived the Board of jurisdiction to decide the 
matter on the merits.  Smith, 10 Vet. App. at 333-34.  But 
for the Board's clear and unmistakable error in assuming on 
September 28, 2001, that the veteran was still alive, the 
September 2001 Board decision would have been a dismissal of 
the appeal, as mandated by law.  Thus, the February 2002 
decision to vacate and dismiss the appeal was appropriate.  

It appears that the attorney is also arguing that a judge 
other than the one who made the 2001 decision should not be 
permitted to vacate the prior decision.  First, it is noted 
that the law and regulations do not contain any provisions 
which would prohibit another judge from vacating a prior 
decision which was based on obvious error.  In any event, the 
judge who made the September 2001 decision was not available; 
therefore, the subsequent decision had to be made by another 
judge.  

The attorney argues that the provisions of 38 C.F.R. § 20.904 
were also violated by the February 2002 decision.  He notes 
that 38 C.F.R. § 20.904 allows a Board decision to be vacated 
when there was denial of due process or where the allowance 
of benefits was based on false or fraudulent evidence.  He 
argues that there was no false or fraudulent evidence in this 
case, thus, there was no basis to vacate the prior decision.  
The Board finds, however, that the September 2001 decision 
violated the appellant's due process rights.  That is, the 
Board did not have the authority to make a decision on the 
veteran's claim and doing so would have improperly bound the 
appellant by the Board's decision.  (See Smith, 10 Vet. App. 
at 334, citing to U.S. v. Munsingwear, Inc., 340 U.S. 36, 41 
(1950), noted "The Supreme Court explained the purpose for 
vacating a judgment when a case has become moot:  '[I]t is 
commonly utilized in precisely this situation to prevent a 
judgment, unreviewable because of mootness, from spawning any 
legal consequence.'")  Of course, in the case at hand, the 
appellant desires to be bound by the 2001 decision.  
Nevertheless, it does not change the fact that, rendering a 
decision without jurisdiction may potentially violate 
another's due process rights.

The Board also notes the attorney's argument that the 2001 
decision should stand because it was not vacated by a panel 
of three judges, as required under the provisions of 
38 C.F.R. § 20.904(b).  The provisions of 38 C.F.R. 
§ 20.904(b) provide that when it has been determined, on 
reconsideration, that an allowance of benefits by the Board 
has been materially influenced by false or fraudulent 
evidence submitted by or on behalf of the appellant, the 
prior decision will be vacated.  As noted above, the 
September 2001 decision was not procured by false or 
fraudulent evidence.  Therefore, there was no need to form a 
reconsideration panel to determine if the decision should be 
vacated.  The Board vacated the September 2001 decision on 
the basis of violation of due process.  The Board must point 
out, however, that even if the September 2001 decision had to 
be reconsidered by a panel of judges, the outcome would be 
the same; the panel would have no option but to vacate the 
September 2001 Board decision in accordance with the law.  
The simple fact is that the Board did not have jurisdiction 
to decide the case on September 28, 2001.  Therefore, the 
outcome would be no different whether a single judge or a 
panel of judges decided it.  Under the law, the September 
2001 decision would have to be vacated and the appeal 
dismissed due to the death of the veteran, regardless of 
which and how many judges decide the matter.  38 C.F.R. 
§ 20.1302. 

The attorney argues that if the Board were to consider other 
law not previously considered, that is, the law requiring 
dismissal of the appeal due to the veteran's death, the 
appellant was prejudiced because she was not notified that 
the Board would be considering such law.  The issue of 
vacating the September 2001 decision and dismissing the 
appeal pertained to the deceased veteran's claim.  The 
appellant was not the claimant with regard to that matter.  
In any event, a January 2002 rating decision notified the 
appellant that an appeal does not survive a veteran's death 
and that a decision issued on a veteran's claim, after his 
death, is a nullity.  Further, the law is controlling on this 
issue, and remanding the matter for the RO to provide further 
information as to the applicable law and regulations would 
serve to further delay resolution of the claim with no 
benefit flowing to the claimant.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

In the case at hand, in March 2002, the RO notified the 
appellant of the applicable law and regulations pertaining to 
accrued benefits, and the reasons why retroactive benefits 
from an earlier date cannot be granted.  This notice, along 
with the statement of the case provided her with adequate 
notice of the requirements under the law and the reasons for 
the decision made.  Here again, because the law, and not the 
facts, are controlling of the issue at hand, it is difficult 
to discern what, if any, additional guidance VA could have 
provided to her, regarding what further evidence she should 
submit to receive the benefits sought on appeal.  See 
Sabonis, 6 Vet. App. at 430; Conway v. Principi, 353 F.3d 
1369, 1375 (Fed.Cir. 2004).  Therefore, the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.  Accordingly, the appellant is not 
prejudiced by appellate review of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The Board further notes the attorney's argument that under 
Bonny v. Principi, 16 Vet. App. 504 (2002), the appellant is 
entitled to receive payment of retroactive benefits dating to 
1949.  The facts of the Bonny case, however, are 
distinguishable from the case at hand.  In Bonny, the veteran 
died after VA had issued a decision awarding the benefit 
sought, but before the funds were disbursed.  Bonny, 16 Vet. 
App. at 505.  Unlike Bonny, in this case, a decision was not 
issued prior to the veteran's death.  As entitlement to 
benefits had not been established prior to the veteran's 
death, the only benefits to which his surviving spouse is 
entitled are accrued benefits under the provisions of 
38 U.S.C.A. § 5121, which have already been awarded.

The record indicates that in March 2002, the appellant 
submitted a request for equitable relief to the Secretary.  
The appellant's attorney argues that the Chairman's May 2002 
decision denying her request was improper.  He contends that 
the authority to grant equitable relief lies with the 
Secretary, and that the Chairman's conclusion to not 
recommend equitable relief to the Secretary means, in 
essence, that the Secretary cannot make a decision on the 
matter at all.  That is, the Chairman's denial of the 
appellant's request means that the Secretary can neither deny 
nor grant her request because it will never reach the 
Secretary for a decision.  He argues that the Chairman's May 
2002 notice to the appellant is in essence notification that 
the appellant will not be receiving a decision from the 
Secretary, and that this constitutes a violation of her due 
process rights.

The Board notes, however, that in a precedential opinion, the 
VA General Counsel had determined that the Secretary has the 
authority, pursuant to 38 U.S.C.A. §§ 501(a), 503, and 
512(a), to delegate the authority to determine that equitable 
relief is not warranted in a particular case and has 
impliedly delegated that authority by regulation to VA 
department heads.  See VAOPGCPREC 11-94, 59 Fed. Reg. 54,673 
(1994).  The General Counsel found that delegation by the 
Secretary of the authority to determine that equitable relief 
is not warranted is consistent with the terms of 38 U.S.C.A. 
§ 503 and the congressional intent behind the provision.  The 
opinion notes that the provisions of 38 C.F.R. § 2.7 indicate 
that, while the Secretary has reserved the authority to grant 
equitable relief, he has impliedly delegated to VA department 
heads the authority to determine that equitable relief is not 
warranted.  The General Counsel found that the regulatory 
provisions indicate an intention that subordinate officials 
screen potential equitable relief cases and refer to the 
Secretary for decision only those cases which the subordinate 
officials find merit equitable relief.  Based on this binding 
General Counsel opinion, the Board finds that the Chairman's 
decision did not violate the appellant's due process rights.  

Therefore, the Board finds that the appellant is entitled to 
accrued benefits effective from September 1, 1999, but no 
earlier.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board acknowledges that this decision is harsh.  The 
veteran was wounded in action while serving his country.  He 
did his duty.  In 1949, VA failed to do its duty when it 
clearly and unmistakably erred in granting the veteran less 
than he was entitled.  Tragically, the veteran died before 
the Board issued a decision rectifying that error.  
Nevertheless, because the veteran died on September [redacted], 2001, 
the Board had no legal authority to issue a decision on 
September 28, 2001, authorizing a payment to correct the 
error made in 1949.  Simply put, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992), 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414 (1990); cf. Irwin v. Veterans Admin., 498 U.S. 89 (1990).

The benefit sought on appeal is denied.




ORDER

The appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



